IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10546
                         Summary Calendar
                        __________________


JANICE BATES HOLMES,

                                      Petitioner-Appellant,

versus

WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:94-CV-147-C
                        - - - - - - - - - -
                          December 4, 1995
Before WIENER, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Janice Bates Holmes appeals the district court's denial of

her petition for habeas corpus.   Holmes argues that her trial

counsel was ineffective for failing to conduct a voir dire

sufficient to uncover juror bias.   She also argues that her

appellate counsel was ineffective for failing to raise the issue

on direct appeal.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-10546
                               -2-

     We have reviewed the record and the district court's opinion

and find no reversible error.   Accordingly, we affirm for the

reasons given by the magistrate judge and adopted by the district

court.

     AFFIRMED.